 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   LISA KEITH,                                    )
                                                    )   Case No. 2:18-cv-01110-JAD-VCF
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION FOR EXTENSION OF
                                                    )   TIME AND ORDER
15   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )   (First Request)
16                                                  )
                           Defendant.               )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for responding to Plaintiff’s Motion for Remand be extended from November 13, 2018 to
20
     December 13, 2018. This is Defendant’s first request for extension. Good cause exists to grant
21
     Defendant’s request for extension. Counsel has been experiencing chronic migraines for over a week,
22

23   which impairs her vision. Counsel also has over 75+ active matters, which requires two or more

24   dispositive motions a week until late December. Counsel also has a Ninth Circuit brief due this week,

25   which requires multiple levels of review. Due to Counsel’s unanticipated leave and heavy workload,
26
     Counsel needs additional time to adequately review the transcript and properly respond to Plaintiff’s


                                                        -1-
 1   Motion for Summary Judgment. Defendant makes this request in good faith with no intention to
 2   unduly delay the proceedings. The parties further stipulate that the Court’s Scheduling Order shall be
 3
     modified accordingly.
 4

 5   Respectfully submitted,

 6   Dated: November 13, 2018                            /s/ Cyrus Safa
                                                         (*as authorized by email on November 13, 2018)
 7
                                                         CYRUS SAFA
 8                                                       Attorney for Plaintiff

 9                                                       DAYLE ELIESON
                                                         United States Attorney
10
                                                         /s/ Tina L. Naicker
11                                                       TINA L. NAICKER
                                                         Special Assistant United States Attorney
12

13
     APPROVED AND SO ORDERED:
14

15

16           November 13, 2018
     DATED:_______________________                ________________________________________
17                                                THE HONORABLE CAM FERENBACH
                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26


                                                      -2-
 1                                         CERTIFICATE OF SERVICE

 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION FOR EXTENSION OF TIME AND [PROPOSED] ORDER
 4   on the date and via the method of service identified below:

 5
            CM/ECF:
 6
            Cyrus Safa
 7          Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
 8          Santa Fe Springs, CA 90670
            562-868-5886
 9          Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
10
            Gerald Welt
11          Gerald M. Welt, Chtd.
            703 S. 8th St.
12          Las Vegas, NV 89101
            702-382-2030
13          Fax: 702-684-5157
            Email: gmwesq@weltlaw.com
14
            Attorneys for Plaintiff
15

16          Respectfully submitted this 13th day of November 2018,
17

18                                                       /s/ Tina L. Naicker
                                                         TINA L. NAICKER
19                                                       Special Assistant United States Attorney
20

21

22

23

24

25

26


                                                      -3-
